DETAILED ACTION
Claims 1-23 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear what the intended metes and bounds of “the code portions, when carried out by a computer, cause a computer to“ is. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosravi (20090172814).
Regarding claims 1, 9, and 18, Khosravi teaches 1. A method of protecting a software program against tampering, the method comprising: /9. A device comprising a processor, a memory and communication circuits for connecting the processor to a remote server, the device being configured to: /18. A non-transitory computer-readable medium having code portions stored thereon, the code portions, when carried out by a computer, cause a computer to (abstract, par.56-60): 
executing, by a processor of a user device, an executable code of the software program, the executable code comprising integrity check code sections (par.34-40, 56-59); 
during execution of one of the integrity check code sections of the executable code, computing, by the processor, an integrity check result applied to a code segment of the executable code (par.16-23, 28-31, 52-57); 
transmitting, by the processor to a server, a message containing the integrity check result and an identifier of the code segment (par.42-49); and 
when the integrity check result does not correspond to a reference result for the code segment of a genuine version of the software program, receiving, by the processor from the server, a signal that prevents an operation of the software program from being executed by the processor (par.57-59).
Regarding claims 2, 10, and 19, Khosravi teaches comparing, by the processor, the integrity check result with a reference result stored for the code segment, the message being transmitted to the server only when the integrity check result does not correspond to the reference result stored for the code segment (par.27-29, 52-58).
Regarding claims 3, 11, and 20, Khosravi teaches preventing, by the processor, an operation of the software program from being executed when the integrity check result does not correspond to the reference result stored for the code segment (par.57-59).
Regarding claims 4, 12, and 21, Khosravi teaches wherein the reference result is received by the user device and inserted, by the processor, into the executable code when the executable code is executed by the processor at a first time (par.23-28).
Regarding claims 5, 13, and 22, Khosravi teaches wherein the reference result is computed and inserted into the executable code when the executable code of the software program is generated (par.23-28).
Regarding claims 6, 14, and 23, Khosravi teaches wherein the executable code of the software program is divided into code segments grouped together into sequences of code segments, each sequence comprising links between code segments, a root code segment and a last code segment, each link linking an originating code segment to a target code segment of the sequence, each link corresponding to an integrity check code section in the originating code segment of the link, which verifies integrity of the target code segment of the link (fig.2, par.43-45).
Regarding claim 7, Khosravi teaches determining, by the server, if the integrity check result computed for the code segment received from the user device corresponds to a reference result for a corresponding code segment of a genuine version of the software program (par.43-45, 57-59).
Regarding claim 15, Khosravi teaches a protected memory area configured to receive the message when the device is not connected to the server (par.36-40).
Regarding claim 16, Khosravi teaches a secure element configured to: establish secure links with the processor and with the remote server; receive and store the message from the processor; and transmit the message to the server upon request thereof (par.36-43).
Regarding claim 17, Khosravi teaches a secure element configured to: establish secure links with the processor and with the remote server; receive and store the reference results of the software program from the server; receive comparison requests from the processor; subsequent to receiving a comparison request, compare an integrity check result of a code segment, received in the comparison request, with one of the reference results stored by the secure element and corresponding to the code segment, and transmit to the processor a comparison result of the comparison; or transmit to the processor the reference result requested in the comparison request; generate and store a message containing the integrity check result; and receive requests from the remote server, and subsequent to receiving a request from the remote server, transmit the message to the server (par.36-43, 57-59).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuji (20160028549), Erickson (8667555), Paris (20120151206) similarly teach a server validation of platform integrity, Jakubowski (7080249) teaches software code integrity checks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419